DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 27, 28, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang et al (US Patent Application Publication  2013/0044670). Hereinafter Jang.

Regarding claim 27, Jang discloses a communication system (200) comprising of a plurality of Base stations (204) and at least one User Equipment (UE) (206) (Fig. 6 includes an MBMS service reception that includes a plurality of eNBs, and at least one UE, paragraphs [0064] – [0069]), wherein the at least one UE (206) receives at least one Multimedia Broadcast Multicast Service (MBMS) content from the plurality of BSs (204) at a time on different physical resource blocks (the UE operates on the serving frequency with neighbor frequencies and the interested MBMS session is established, where the UE identifies the interested session is serviced on the second frequency, and identifies the broadcast time of the session intended to receive the MBMS service from eNB2, paragraphs [0068] – [0070]). 

Regarding claim 28, Jang discloses the communication system (200) of claim 27, wherein the plurality of BSs (204) include at least one of a camped Base Station (BS) (204), a primary BS (204), at least one secondary BS (204), and at least one neighborhood BS (204) (Fig. 6 includes a plurality of eNBs, where the UE selects an eNB to camp in idle mode, the UE receives MBMS service from eNB 2, and the UE operates on a serving frequency with neighbor frequencies, paragraphs [0064] – [0070]; the serving eNB is a primary BS that is also camped by the UE during idle mode, and the eNB 2 is a secondary BS that provides the MBMS service (i.e. cell selection is performed) that is also a neighboring BS). 

Regarding claim 30, Jang discloses the communication system (200) of claim 27, wherein the at least one UE (206) is a multi-connectivity (MC) capable UE (the UE operates on the serving frequency with neighbor frequencies, and the interested MBMS session is established, where the transceiver of the UE receives and transmits data through multiple serving cells, paragraphs [0069], [0097]; the UE is a multi-connectivity capable UE). 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 32 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al (US Patent Application Publication 2013/0044670), and further in view of Yu et al (US Patent Application Publication 2014/0286222). Hereinafter Jang and Yu.

Regarding claim 1, Jang discloses a method (700) for enabling reception of Multimedia Broadcast Multicast Service (MBMS) on a User Equipment (UE) (206) using multi-connectivity (MC), the method comprising: 
subscribing (702), by the UE (206), to at least one MBMS session corresponding to at least one MBMS content that the UE (206) is interested in (the UE connects to the eNB, where the UE is interested to receive a broadcast session includes in the USD (User Service Description), and the UE starts the session to receive MBMS service, paragraphs [0046] – [0051]); 
selecting (704), by the UE (206), a plurality of Base Stations (BSs) (204) that supports the at least one MBMS session corresponding to the interested at least one MBMS content, using the MC (the UE receives SIB13 from the eNB if it is intended to receive the MBMS service, where the UE performs cell reselection based on the frequency information in the USD information if the service of the session is not received even though the session is ongoing, paragraphs [0057], [0058]); 
receiving (706), by the UE (206), radio resource allocation information from the selected plurality of BSs (204) on beginning of the subscribed at least one MBMS session corresponding to the interested at least one MBMS content (the UE receives a System Information Block (SIB) including the indication indicating the Multimedia Broadcast multicast service Single Frequency Network (MBSFN) subframe and another SIB including the resource allocation location information carrying Multicast Control Channel (MCCH) and the indicator indicating the location of the subframe used for carrying the MBSFN data and the session information on the currently provided service, MCCH based on the information included in the latter SIB, and the MBSFN data based on the MCCH, paragraph [0053]).
However, Jang does not explicitly disclose “receiving, by the UE (206), a plurality of copies of the interested at least one MBMS content from the selected plurality of BSs (204) independently at a time based on the received radio resource allocation information.”
Yu discloses “receiving, by the UE (206), a plurality of copies of the interested at least one MBMS content from the selected plurality of BSs (204) independently at a time based on the received radio resource allocation information” as the UE performs duplicate detection for the data over the multicast MBMS bearer and the unicast EPS bearer, where the UE receives data from both bearers and route the data from the multicast bearer and the unicast bearer to the same application (paragraph [0065]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Jang and Yu before him or her, to incorporate the multiple relevant eNBs allocating radio resources as taught by Yu, to improve the eNB of Jang for the motivation of having more efficient resource utilization to ease the bursty requirement of radio resource (paragraph [0007] of Yu).

Regarding claim 2, Jang and Yu disclose the method of claim 1, but Jang does not explicitly disclose wherein the method includes at least one of: 
	combining, by the UE (206), the received plurality of copies of the interested at least one MBMS content; and 

Yu discloses the MBMS-GW receives MBMS bearer context configuration, where the MBMS-GW creates and MBMS bearer context according to the BM-SC configuration to form a distribution tree of relevant eNBs for traffic received from the BM-SC (paragraph [0069]); and the UE performs duplicate detection for the data over the multicast MBMS bearer and the unicast EPS bearer, where the UE receives data from both bearers and route the data from the multicast bearer and the unicast bearer to the same application (paragraph [0065]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Jang and Yu before him or her, to incorporate the multiple relevant eNBs allocating radio resources as taught by Yu, to improve the eNB of Jang for the motivation of having more efficient resource utilization to ease the bursty requirement of radio resource (paragraph [0007] of Yu).

Regarding claim 3, Jang and Yu disclose the method of claim 1, Jang discloses wherein the UE (206) is a MC capable UE (the UE receives the service on multiple carriers, paragraph [0065]). 

Regarding claim 4, Jang and Yu disclose the method of claim 1, Jang discloses wherein the plurality of BSs (204) include at least one of a camped Base Station (BS) (204) (eNB 1, Fig. 6, paragraphs [0069] – [0075]; the eNB camped is the camped base station), a primary BS (204) (eNB 2, Fig. 6, paragraphs [0069] – [0075]), at least one secondary BS (204) (eNB 3, Fig. 6, paragraphs [0069] – [0075]), and at least one neighborhood BS (204) (eNB 4, Fig. 6, paragraphs [0069] – [0075]). 

Regarding claim 5, Jang and Yu disclose the method of claim 4, but Jang does not explicitly disclose wherein the plurality of BSs (204) maintains the at least one MBMS session independently for transmitting the corresponding at least one MBMS content to the UE (206). 
Yu discloses “the plurality of BSs (204) maintains the at least one MBMS session independently for transmitting the corresponding at least one MBMS content to the UE (206)” as the MBMS-GW maintains the mobility of PoC groups or the mobility of a set of PoC groups instructed by the PoC server, where the MBMS-GW routes the traffic to the relevant eNBs with the interested UEs, and the relevant eNBs corresponding to the subset of UEs are defined (paragraphs [0075], [0076])
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Jang and Yu before him or her, to incorporate the multiple relevant eNBs allocating radio resources as taught by Yu, to improve the eNB of Jang for the motivation of having more efficient resource utilization to ease the bursty requirement of radio resource (paragraph [0007] of Yu).

Regarding claim 6, Jang and Yu disclose the method of claim 1, Jang discloses wherein selecting, by the UE (206), the plurality of BSs (204) depends on a Radio Resource Control (RRC) mode of the UE (206), wherein the RRC mode includes at least one of an RRC idle mode, and an RRC connected mode (the UE enters idle mode, where the UE in idle mode selects an eNB to camp on, and the UE connects to the eNB to enter connected mode to receive USD (User Service Description) information, paragraphs [0066], [0069]). 

Regarding claim 7, Jang and Yu disclose the method of claim 6, Jang discloses wherein the UE (206) selects the plurality of BSs (204) based on availability of the interested at least one MBMS content in the plurality of BSs (204) (the UE knows the interested session is serviced on the second frequency, and thus configures to the second frequency at the start time of the session based on the USD information, where the UE receives the MBMS service, paragraph [0070]). 

Regarding claim 8, Jang and Yu disclose the method of claim 6, Jang discloses wherein selecting, by the UE (206), the plurality of BSs (204) when the UE (206) is in the RRC idle mode includes: 
receiving control information from the camped BS (204) and the at least one neighborhood BS (204), wherein the control information includes at least one of a Master Information Block (MIB), a System Information Block Type 1 (SIB1), and a SIB Type 13 (SIB13) (the UE receives a System Information Block (SIB) including the indication indicating the Multimedia Broadcast multicast service Single Frequency Network (MBSFN) subframe and another SIB including the resource allocation location information carrying Multicast Control Channel (MCCH) and the indicator indicating the location of the subframe used for carrying the MBSFN data and the session information on the currently provided service, MCCH based on the information included in the latter SIB, and the MBSFN data based on the MCCH, where the received SIB13 from the eNB if the UE is intended to receive the MBMS service, paragraphs [0053], [0057]); 
determining if the interested at least one MBMS content is available in the camped BS (204) and the at least one neighborhood BS (204) using the received SIB13 from the camped BS (204) and the at least one neighborhood BS (204) (the UE receives SIB13 from the eNB if it is intended to receive the MBMS service, where the UE receives broadcast information and the USD information that includes information on a second frequency, and the UE selects the eNB to camp on and configures to the second frequency to receive the interested MBMS session from another eNB, paragraphs [0057], [0058], [0068] – [0070]; the UE determines if the eNB it is camped on is providing the MBMS service, and determines if the neighboring eNB is providing the MBMS service); and 
selecting the camped BS (204) and the at least one neighborhood BS (204) as the plurality of BSs (204) that supports the at least one MBMS session corresponding to the interested at least one MBMS content on determining that the interested at least one MBMS content is available in the camped BS (204) and the at least one neighborhood BS (204) (the UE receives broadcast information and the USD information that includes information on a second frequency, and the UE selects the eNB to camp on and configures to the second frequency to receive the interested MBMS session from another eNB, paragraphs [0068] – [0070]; the UE determines if the eNB it is camped on is providing the MBMS service, and determines if the neighboring eNB is providing the MBMS service, where the UE then selects the connection that provides the MBMS service). 

Regarding claim 9, Jang and Yu disclose the method of claim 6, Jang discloses wherein selecting, by the UE (206), the plurality of BSs (204) when the UE (204) is connected to the primary BS (204) in the RRC connected mode includes: 
receiving the SIB13 from the primary BS (204), receiving the control information from the plurality of neighborhood BSs (204) (the UE receives SIB13 from the eNB if it is intended to receive MBMS service, where the SIB includes resource allocation location information for transmitting the multicast control channel (MCCH) per MBSFN area that is provided by the cell, paragraph [0057]; the eNB assigns resources (i.e. resource allocation) for the UE to receive the MBMS service); 
determining if the interested at least one MBMS content is available in the primary BS (204) using the received SIB13 from the primary BS (204) and the at least one neighborhood BS (204) using the SIB13 of the control information received from the at least one neighborhood BS (204) (the UE receives SIB13 from the eNB if it is intended to receive the MBMS service, where the UE receives broadcast information and the USD information that includes information on a second frequency, and the UE selects the eNB to camp on and configures to the second frequency to receive the interested MBMS session from another eNB, paragraphs [0057], [0058], [0068] – [0070]; the UE determines if the eNB it is camped on (i.e. primary BS) is providing the MBMS service, and determines if the neighboring eNB is providing the MBMS service); and 
selecting the primary BS (204) and the at least one neighborhood BS (204) as the plurality of BSs (204) that supports the at least one MBMS session corresponding to the interested at least one MBMS content on determining that the interested at least one MBMS content is available in the primary BS (204) and the at least one neighborhood BS (204) (the UE receives broadcast information and the USD information that includes information on a second frequency, and the UE selects the eNB to camp on and configures to the second frequency to receive the interested MBMS session from another eNB, paragraphs [0068] – [0070]; the UE determines if the eNB it is camped on (i.e. primary BS) is providing the MBMS service, and determines if the neighboring eNB is providing the MBMS service, where the UE then selects the connection that provides the MBMS service). 

Regarding claim 10, Jang and Yu disclose the method of claim 6, Jang discloses wherein selecting, by the UE (206), the plurality of BSs (204) when the UE (206) is connected to the primary BS (204) and the at least one secondary BS (204) in the RRC connected mode includes: 
receiving the SIB13 of the primary BS (204) and the SIB13 of the at least one secondary BS (204) from the primary BS (204) (the UE receives SIB13 from the eNB if it is intended to receive MBMS service, where the SIB includes resource allocation location information for transmitting the multicast control channel (MCCH) per MBSFN area that is provided by the cell, paragraph [0057]; the eNB assigns resources (i.e. resource allocation) for the UE to receive the MBMS service); 
determining if the interested at least one MBMS content is available in the primary BS (204) and the at least one secondary BS (204) using the received SIB13 of the primary BS (204) and the SIB13 of the at least one secondary BS (204) (the UE receives SIB13 from the eNB if it is intended to receive the MBMS service, where the UE receives broadcast information and the USD information that includes information on a second frequency, and the UE selects the eNB to camp on and configures to the second frequency to receive the interested MBMS session from another eNB, paragraphs [0057], [0058], [0068] – [0070]; the UE determines if the eNB it is camped on (i.e. primary BS) is providing the MBMS service, and determines if the neighboring eNB (i.e. secondary BS) is providing the MBMS service); and 
selecting the primary BS (204) and the at least one secondary BS (204) as the plurality of BSs (204) that supports the at least one MBMS session corresponding to the interested at least one MBMS content on determining that the interested MBMS content is available in the primary BS (204) and the at least one secondary BS (204) (the UE receives broadcast information and the USD information that includes information on a second frequency, and the UE selects the eNB to camp on and configures to the second frequency to receive the interested MBMS session from another eNB, paragraphs [0068] – [0070]; the UE determines if the eNB it is camped on (i.e. primary BS) is providing the MBMS service, and determines if the neighboring eNB (i.e. secondary BS) is providing the MBMS service, where the UE then selects the connection that provides the MBMS service). 

Regarding claim 11, Jang and Yu disclose the method of claim 10, Jang discloses wherein the method includes: 
receiving, by the UE (206), the control information from the at least one neighborhood BS (204) (the UE receives SIB13 from the eNB if it is intended to receive MBMS service, where the SIB includes resource allocation location information for transmitting the multicast control channel (MCCH) per MBSFN area that is provided by the cell, paragraph [0057]; the eNB assigns resources (i.e. resource allocation) for the UE to receive the MBMS service);
the UE receives SIB13 from the eNB if it is intended to receive the MBMS service, where the UE receives broadcast information and the USD information that includes information on a second frequency, and the UE selects the eNB to camp on and configures to the second frequency to receive the interested MBMS session from another eNB, paragraphs [0057], [0058], [0068] – [0070]; the UE determines if the eNB it is camped on is providing the MBMS service, and determines if the neighboring eNB is providing the MBMS service); and 
selecting, by the UE (206), the at least one neighborhood BS (204) along with the selected at least one of the primary BS (204) and the at least one secondary BS (204) as the plurality of BSs that supports the at least one MBMS session corresponding to the interested at least one MBMS content on determining that the interested at least one MBMS content is available in the at least one neighborhood BS (204) (the UE receives broadcast information and the USD information that includes information on a second frequency, and the UE selects the eNB to camp on and configures to the second frequency to receive the interested MBMS session from another eNB, paragraphs [0068] – [0070]; the UE determines if the eNB it is camped on is providing the MBMS service, and determines if the neighboring eNBs (i.e. primary BS and secondary BS) are providing the MBMS service, where the UE then selects the connection that provides the MBMS service). 

Regarding claim 12, Jang and Yu disclose the method of claim 1, Jang discloses wherein the UE (206) receives the radio resource allocation information by listening to Multi the UE receives SIB13 from the eNB if it is intended to receive MBMS service, where the SIB includes resource allocation location information for transmitting the multicast control channel (MCCH) per MBSFN area that is provided by the cell, paragraph [0057]; the eNB assigns resources (i.e. resource allocation) for the UE to receive the MBMS service). 

Regarding claim 13, Jang and Yu disclose the method of claim 1, but Jang does not explicitly disclose wherein receiving, by the UE (206), the plurality of copies of the interested at least one MBMS content from the selected plurality of BSs includes: 
	obtaining information about Multicast Traffic Channel (MTCH) corresponding to the selected plurality of BSs (204) from the received radio resource allocation information; and 
	decoding MTCH data from the selected plurality of BSs (204) on different physical resource blocks, wherein the decoded MTCH data includes the multiple copies of the interested at least one MBMS content. 
Yu discloses “obtaining information about Multicast Traffic Channel (MTCH) corresponding to the selected plurality of BSs (204) from the received radio resource allocation information” as the UE sets up RAN resource for receiving MBMS data, where the relevant eNBs allocate necessary radio resources for the transfer of MBMS data to the interested UEs, and the MCE (multi-cell/multicast coordination entity, inside an eNB) provides session management signaling, and coordinates radio resource configuration of eNBs in an MBMS Single Frequency Network (MBSFN) area, e.g., Physical resource blocks (PRBs) and Modulation and coding scheme (MCS) (paragraphs [0055], [0070]), the MCCH is used for transmission of MBMS control information in each MBMS Single Frequency Network (MBSFN) area, and a multicast traffic channel (MTCH) is used for the transmission of user traffic to UEs receiving MBMS data packets (paragraph [0004]); and “decoding MTCH data from the selected plurality of BSs (204) on different physical resource blocks, wherein the decoded MTCH data includes the multiple copies of the interested at least one MBMS content” as the UE sets up RAN resource for receiving MBMS data, where the relevant eNBs allocate necessary radio resources for the transfer of MBMS data to the interested UEs, and the MCE (multi-cell/multicast coordination entity, inside an eNB) provides session management signaling, and coordinates radio resource configuration of eNBs in an MBMS Single Frequency Network (MBSFN) area, e.g., Physical resource blocks (PRBs) and Modulation and coding scheme (MCS) (paragraphs [0055], [0070]), the UE performs duplicate detection for the data over the multicast MBMS bearer and the unicast EPS bearer, where the UE receives data from both bearers and route the data from the multicast bearer and the unicast bearer to the same application (paragraph [0065]). 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Jang and Yu before him or her, to incorporate the multiple relevant eNBs allocating radio resources as taught by Yu, to improve the eNB of Jang for the motivation of having more efficient resource utilization to ease the bursty requirement of radio resource (paragraph [0007] of Yu).

Regarding claim 14, Jang discloses a User Equipment (UE) (206) (UE, Fig. 9, paragraph [0096]) comprising: 
a memory (302) (the UE includes a storage unit, paragraph [0096]); and 
the UE includes a controller that controls the overall operations for receiving the multimedia broadcast service in the radio communication system, and the controller is coupled to the storage unit, Fig. 9, paragraph [0101]) configured to: 
subscribe to at least one Multimedia Broadcast Multicast Service (MBMS) session corresponding to at least one MBMS content that the UE (206) is interested in (the UE connects to the eNB, where the UE is interested to receive a broadcast session includes in the USD (User Service Description), and the UE starts the session to receive MBMS service, paragraphs [0046] – [0051]); 
select a plurality of Base Stations (BSs) (204) that supports the at least one MBMS session corresponding to the interested at least one MBMS content, using multi-connectivity (MC) (the UE receives SIB13 from the eNB if it is intended to receive the MBMS service, where the UE performs cell reselection based on the frequency information in the USD information if the service of the session is not received even though the session is ongoing, paragraphs [0057], [0058]); 
receive radio resource allocation information from the selected plurality of BSs (204) on beginning of the subscribed at least one MBMS session corresponding to the interested at least one MBMS content (the UE receives a System Information Block (SIB) including the indication indicating the Multimedia Broadcast multicast service Single Frequency Network (MBSFN) subframe and another SIB including the resource allocation location information carrying Multicast Control Channel (MCCH) and the indicator indicating the location of the subframe used for carrying the MBSFN data and the session information on the currently provided service, MCCH based on the information included in the latter SIB, and the MBSFN data based on the MCCH, paragraph [0053]).
However, Jang does not explicitly disclose “receive a plurality of copies of the interested at least one MBMS content from the selected plurality of BSs (204) independently at a time based on the received radio resource allocation information.”
Yu discloses “receive a plurality of copies of the interested at least one MBMS content from the selected plurality of BSs (204) independently at a time based on the received radio resource allocation information” as the UE performs duplicate detection for the data over the multicast MBMS bearer and the unicast EPS bearer, where the UE receives data from both bearers and route the data from the multicast bearer and the unicast bearer to the same application (paragraph [0065]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Jang and Yu before him or her, to incorporate the multiple relevant eNBs allocating radio resources as taught by Yu, to improve the eNB of Jang for the motivation of having more efficient resource utilization to ease the bursty requirement of radio resource (paragraph [0007] of Yu).

Regarding claim 15, Jang and Yu disclose the UE (206) of claim 14, but Jang does not explicitly disclose wherein the controller (308) is further configured to: 	
combine the received plurality of copies of the interested at least one MBMS content; and 
select a copy from the received plurality of copies of the interested at least one MBMS content. 
Yu discloses the MBMS-GW receives MBMS bearer context configuration, where the MBMS-GW creates and MBMS bearer context according to the BM-SC configuration to form a distribution tree of relevant eNBs for traffic received from the BM-SC (paragraph [0069]); and the UE performs duplicate detection for the data over the multicast MBMS bearer and the unicast EPS bearer, where the UE receives data from both bearers and route the data from the multicast bearer and the unicast bearer to the same application (paragraph [0065]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Jang and Yu before him or her, to incorporate the multiple relevant eNBs allocating radio resources as taught by Yu, to improve the eNB of Jang for the motivation of having more efficient resource utilization to ease the bursty requirement of radio resource (paragraph [0007] of Yu).

Regarding claim 16, Jang and Yu disclose the UE (206) of claim 14, Jang discloses wherein the UE (206) is a MC capable UE (the UE receives the service on multiple carriers, paragraph [0065]). 

Regarding claim 17, Jang and Yu disclose the UE (206) of claim 14, Jang discloses wherein the plurality of BSs (204) include at least one of a camped Base Station (BS) (204) (eNB 1, Fig. 6, paragraphs [0069] – [0075]; the eNB camped is the camped base station), a primary BS (204) (eNB 2, Fig. 6, paragraphs [0069] – [0075]), at least one secondary BS (204) (eNB 3, Fig. 6, paragraphs [0069] – [0075]), and at least one neighborhood BS (204) (eNB 4, Fig. 6, paragraphs [0069] – [0075]). 

Regarding claim 18, Jang and Yu disclose the UE (206) of claim 17, but Jang does not explicitly disclose wherein the plurality of BSs (204) maintains the at least one MBMS session independently for transmitting the corresponding at least one MBMS content to the UE (206). 
Yu discloses “the plurality of BSs (204) maintains the at least one MBMS session independently for transmitting the corresponding at least one MBMS content to the UE (206)” as the MBMS-GW maintains the mobility of PoC groups or the mobility of a set of PoC groups instructed by the PoC server, where the MBMS-GW routes the traffic to the relevant eNBs with the interested UEs, and the relevant eNBs corresponding to the subset of UEs are defined (paragraphs [0075], [0076])
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Jang and Yu before him or her, to incorporate the multiple relevant eNBs allocating radio resources as taught by Yu, to improve the eNB of Jang for the motivation of having more efficient resource utilization to ease the bursty requirement of radio resource (paragraph [0007] of Yu).

Regarding claim 19, Jang and Yu disclose the UE (206) of claim 14, Jang discloses wherein the controller (308) is configured to select the plurality of BSs (204) depending on a Radio Resource Control (RRC) mode of the at least one UE (206), wherein the RRC mode includes at least one of an RRC idle mode, and an RRC connected mode (the UE enters idle mode, where the UE in idle mode selects an eNB to camp on, and the UE connects to the eNB to enter connected mode to receive USD (User Service Description) information, paragraphs [0066], [0069]). 

Regarding claim 20, Jang and Yu disclose the UE (206) of claim 19, Jang discloses wherein the controller (308) is further configured to select the plurality of BSs (204) based on availability of the interested at least one MBMS content in the plurality of BSs (204) (the UE knows the interested session is serviced on the second frequency, and thus configures to the second frequency at the start time of the session based on the USD information, where the UE receives the MBMS service, paragraph [0070]). 

Regarding claim 21, Jang and Yu disclose the UE (206) of claim 19, Jang discloses wherein the controller (308) is configured to select the plurality of BSs (204) when the UE (206) is in the RRC idle mode by: 
receiving control information from the camped BS (204) and the at least one neighborhood BS (204), wherein the control information includes at least one of a Master Information Block (MIB), a System Information Block Type 1 (SIB1), and a SIB Type 13 (SIB13) (the UE receives a System Information Block (SIB) including the indication indicating the Multimedia Broadcast multicast service Single Frequency Network (MBSFN) subframe and another SIB including the resource allocation location information carrying Multicast Control Channel (MCCH) and the indicator indicating the location of the subframe used for carrying the MBSFN data and the session information on the currently provided service, MCCH based on the information included in the latter SIB, and the MBSFN data based on the MCCH, where the received SIB13 from the eNB if the UE is intended to receive the MBMS service, paragraphs [0053], [0057]);
the UE receives SIB13 from the eNB if it is intended to receive the MBMS service, where the UE receives broadcast information and the USD information that includes information on a second frequency, and the UE selects the eNB to camp on and configures to the second frequency to receive the interested MBMS session from another eNB, paragraphs [0057], [0058], [0068] – [0070]; the UE determines if the eNB it is camped on is providing the MBMS service, and determines if the neighboring eNB is providing the MBMS service); and 
selecting the camped BS (204) and the at least one neighborhood BS (204) as the plurality of BSs (204) that supports the at least one MBMS session corresponding to the interested at least one MBMS content on determining that the interested at least one MBMS content is available in the camped BS (204) and the at least one neighborhood BS (204) (the UE receives broadcast information and the USD information that includes information on a second frequency, and the UE selects the eNB to camp on and configures to the second frequency to receive the interested MBMS session from another eNB, paragraphs [0068] – [0070]; the UE determines if the eNB it is camped on is providing the MBMS service, and determines if the neighboring eNB is providing the MBMS service, where the UE then selects the connection that provides the MBMS service). 

Regarding claim 22, Jang and Yu disclose the UE (206) of claim 19, Jang discloses wherein the controller (308) is configured to select the plurality of BSs (204) when the UE (206) is connected to the primary BS (204) in the RRC connected mode by: 
the UE receives SIB13 from the eNB if it is intended to receive MBMS service, where the SIB includes resource allocation location information for transmitting the multicast control channel (MCCH) per MBSFN area that is provided by the cell, paragraph [0057]; the eNB assigns resources (i.e. resource allocation) for the UE to receive the MBMS service); 
receiving the control information from the plurality of neighborhood BSs (204) (the UE receives SIB13 from the eNB if it is intended to receive MBMS service, where the SIB includes resource allocation location information for transmitting the multicast control channel (MCCH) per MBSFN area that is provided by the cell, paragraph [0057]; the eNB assigns resources (i.e. resource allocation) for the UE to receive the MBMS service); 
determining if the interested at least one MBMS content is available in the primary BS (204) using the received SIB13 from the primary BS (204) and the at least one neighborhood BS (204) using the SIB13 of the control information received from the at least one neighborhood BS (204) (the UE receives SIB13 from the eNB if it is intended to receive the MBMS service, where the UE receives broadcast information and the USD information that includes information on a second frequency, and the UE selects the eNB to camp on and configures to the second frequency to receive the interested MBMS session from another eNB, paragraphs [0057], [0058], [0068] – [0070]; the UE determines if the eNB it is camped on (i.e. primary BS) is providing the MBMS service, and determines if the neighboring eNB is providing the MBMS service); and 
selecting the primary BS (204) and the at least one neighborhood BS (204) as the plurality of BSs (204) that supports the at least one MBMS session corresponding to the interested at least one MBMS content on determining that the interested at least one MBMS the UE receives broadcast information and the USD information that includes information on a second frequency, and the UE selects the eNB to camp on and configures to the second frequency to receive the interested MBMS session from another eNB, paragraphs [0068] – [0070]; the UE determines if the eNB it is camped on (i.e. primary BS) is providing the MBMS service, and determines if the neighboring eNB is providing the MBMS service, where the UE then selects the connection that provides the MBMS service). 

Regarding claim 23, Jang and Yu disclose the UE (206) of claim 19, Jang discloses wherein the controller (308) is configured to select the plurality of BSs (204) when the UE (206) is connected to the primary BS (204) and the at least one secondary BS (204) in the RRC connected mode by: 
receiving the SIB13 of the primary BS (204) and the SIB13 of the at least one secondary BS (204) from the primary BS (204) (the UE receives SIB13 from the eNB if it is intended to receive MBMS service, where the SIB includes resource allocation location information for transmitting the multicast control channel (MCCH) per MBSFN area that is provided by the cell, paragraph [0057]; the eNB assigns resources (i.e. resource allocation) for the UE to receive the MBMS service); 
determining if the interested at least one MBMS content is available in the primary BS (204) and the at least one secondary BS (204) using the received SIB13 of the primary BS (204) and the SIB13 of the at least one secondary BS (204) (the UE receives SIB13 from the eNB if it is intended to receive the MBMS service, where the UE receives broadcast information and the USD information that includes information on a second frequency, and the UE selects the eNB to camp on and configures to the second frequency to receive the interested MBMS session from another eNB, paragraphs [0057], [0058], [0068] – [0070]; the UE determines if the eNB it is camped on (i.e. primary BS) is providing the MBMS service, and determines if the neighboring eNB (i.e. secondary BS) is providing the MBMS service); and 
selecting the primary BS (204) and the at least one secondary BS (204) as the plurality of BSs (204) that supports the at least one MBMS session corresponding to the interested at least one MBMS content on determining that the interested MBMS content is available in the primary BS (204) and the at least one secondary BS (204) (the UE receives broadcast information and the USD information that includes information on a second frequency, and the UE selects the eNB to camp on and configures to the second frequency to receive the interested MBMS session from another eNB, paragraphs [0068] – [0070]; the UE determines if the eNB it is camped on (i.e. primary BS) is providing the MBMS service, and determines if the neighboring eNB (i.e. secondary BS) is providing the MBMS service, where the UE then selects the connection that provides the MBMS service). 

Regarding claim 24, Jang and Yu disclose the UE (206) of claim 23, Jang discloses wherein the controller (308) is further configured to: 
receive the control information from the at least one neighborhood BS (204) (the UE receives SIB13 from the eNB if it is intended to receive MBMS service, where the SIB includes resource allocation location information for transmitting the multicast control channel (MCCH) per MBSFN area that is provided by the cell, paragraph [0057]; the eNB assigns resources (i.e. resource allocation) for the UE to receive the MBMS service); 
the UE receives SIB13 from the eNB if it is intended to receive the MBMS service, where the UE receives broadcast information and the USD information that includes information on a second frequency, and the UE selects the eNB to camp on and configures to the second frequency to receive the interested MBMS session from another eNB, paragraphs [0057], [0058], [0068] – [0070]; the UE determines if the eNB it is camped on is providing the MBMS service, and determines if the neighboring eNB is providing the MBMS service); and 
select the at least one neighborhood BS (204) along with the selected at least one of the primary BS (204) and the at least one secondary BS (204) as the plurality of BSs that supports the at least one MBMS session corresponding to the interested at least one MBMS content on determining that the interested at least one MBMS content is available in the at least one neighborhood BS (204) (the UE receives broadcast information and the USD information that includes information on a second frequency, and the UE selects the eNB to camp on and configures to the second frequency to receive the interested MBMS session from another eNB, paragraphs [0068] – [0070]; the UE determines if the eNB it is camped on is providing the MBMS service, and determines if the neighboring eNBs (i.e. primary BS and secondary BS) are providing the MBMS service, where the UE then selects the connection that provides the MBMS service). 

Regarding claim 25, Jang and Yu disclose the UE (206) of claim 14, Jang discloses wherein the controller (308) is further configured to enable the UE (206) to listen to Multicast the UE receives SIB13 from the eNB if it is intended to receive MBMS service, where the SIB includes resource allocation location information for transmitting the multicast control channel (MCCH) per MBSFN area that is provided by the cell, paragraph [0057]; the eNB assigns resources (i.e. resource allocation) for the UE to receive the MBMS service). 

Regarding claim 26, Jang and Yu disclose the UE (206) of claim 14, but Jang does not explicitly disclose wherein the controller (308) is further configured to: 
enable the UE (206) to obtain information about Multicast Traffic Channel (MTCH) corresponding to the selected plurality of BSs (204) from the received radio resource allocation information; and 
enable the UE (206) to decode MTCH data from the selected plurality of BSs (204) on different physical resource blocks, wherein the decoded MTCH data includes the multiple copies of the interested at least one MBMS content. 
Yu discloses “enable the UE (206) to obtain information about Multicast Traffic Channel (MTCH) corresponding to the selected plurality of BSs (204) from the received radio resource allocation information” as the UE sets up RAN resource for receiving MBMS data, where the relevant eNBs allocate necessary radio resources for the transfer of MBMS data to the interested UEs, and the MCE (multi-cell/multicast coordination entity, inside an eNB) provides session management signaling, and coordinates radio resource configuration of eNBs in an MBMS Single Frequency Network (MBSFN) area, e.g., Physical resource blocks (PRBs) and Modulation and coding scheme (MCS) (paragraphs [0055], [0070]), the MCCH is used for transmission of MBMS control information in each MBMS Single Frequency Network (MBSFN) area, and a multicast traffic channel (MTCH) is used for the transmission of user traffic to UEs receiving MBMS data packets (paragraph [0004]); and “enable the UE (206) to decode MTCH data from the selected plurality of BSs (204) on different physical resource blocks, wherein the decoded MTCH data includes the multiple copies of the interested at least one MBMS content” as the UE sets up RAN resource for receiving MBMS data, where the relevant eNBs allocate necessary radio resources for the transfer of MBMS data to the interested UEs, and the MCE (multi-cell/multicast coordination entity, inside an eNB) provides session management signaling, and coordinates radio resource configuration of eNBs in an MBMS Single Frequency Network (MBSFN) area, e.g., Physical resource blocks (PRBs) and Modulation and coding scheme (MCS) (paragraphs [0055], [0070]), the UE performs duplicate detection for the data over the multicast MBMS bearer and the unicast EPS bearer, where the UE receives data from both bearers and route the data from the multicast bearer and the unicast bearer to the same application (paragraph [0065]). 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Jang and Yu before him or her, to incorporate the multiple relevant eNBs allocating radio resources as taught by Yu, to improve the eNB of Jang for the motivation of having more efficient resource utilization to ease the bursty requirement of radio resource (paragraph [0007] of Yu).

Regarding claim 27, Jang discloses a communication system (200) comprising of a plurality of Base stations (204) and at least one User Equipment (UE) (206) (Fig. 6 includes an MBMS service reception, where the communication system includes plurality of eNBs and UEs, paragraph [0064] – [0066]), wherein the at least one UE (206) receives at least one Multimedia Broadcast Multicast Service (MBMS) content from the plurality of BSs (204) (the UE receives SIB13 from the eNB if it is intended to receive MBMS service, where the SIB includes resource allocation location information for transmitting the multicast control channel (MCCH) per MBSFN area that is provided by the cell, paragraph [0057]). 
However, Jang does not explicitly disclose the UE receives MBMS content from plurality of BSs “at a time on different physical resource blocks.”
Yu discloses the UE sets up RAN resource for receiving MBMS data, where the relevant eNBs allocate necessary radio resources for the transfer of MBMS data to the interested UEs, and the MCE (multi-cell/multicast coordination entity, inside an eNB) provides session management signaling, and coordinates radio resource configuration of eNBs in an MBMS Single Frequency Network (MBSFN) area, e.g., Physical resource blocks (PRBs) and Modulation and coding scheme (MCS) (paragraphs [0055], [0070]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Jang and Yu before him or her, to incorporate the multiple relevant eNBs allocating radio resources as taught by Yu, to improve the eNB of Jang for the motivation of having more efficient resource utilization to ease the bursty requirement of radio resource (paragraph [0007] of Yu).

Regarding claim 28, Jang and Yu disclose the communication system (200) of claim 27, Jang discloses wherein the plurality of BSs (204) include at least one of a camped Base Station (BS) (204) (eNB 1, Fig. 6, paragraphs [0069] – [0075]; the eNB camped is the camped base station), a primary BS (204) (eNB 2, Fig. 6, paragraphs [0069] – [0075]), at least one eNB 3, Fig. 6, paragraphs [0069] – [0075]), and at least one neighborhood BS (204) (eNB 4, Fig. 6, paragraphs [0069] – [0075]).

Regarding claim 29, Jang and Yu disclose the communication system (200) of claim 28, Jang discloses wherein the plurality of BSs (204) configured to:
assign different radio resources for the at least one UE (206) on beginning of the at least one MBMS session corresponding to the at least one MBMS content, that the at least one UE (206) is interested in (the UE receives SIB13 from the eNB if it is intended to receive MBMS service, where the SIB includes resource allocation location information for transmitting the multicast control channel (MCCH) per MBSFN area that is provided by the cell, paragraph [0057]; the eNB assigns resources (i.e. resource allocation) for the UE to receive the MBMS service). 
However, Jang does not explicitly disclose “receive the at least one MBMS content from a MBMS gateway (202);” “maintain at least one MBMS session independently corresponding to the at least one MBMS content;” and “transmitting a plurality of copies of the interested at least one MBMS session on the assigned different radio resources to the at least one UE (206) without operating in a synchronization.”
Yu discloses “receive the at least one MBMS content from a MBMS gateway (202)” as the MBMS-GW receives MBMS bearer context configuration, where the MBMS-GW creates and MBMS bearer context according to the BM-SC configuration to form a distribution tree of relevant eNBs for traffic received from the BM-SC (paragraph [0069]); “maintain at least one MBMS session independently corresponding to the at least one MBMS content” as the MBMS-GW maintains the mobility of PoC groups or the mobility of a set of PoC groups instructed by the PoC server, where the MBMS-GW routes the traffic to the relevant eNBs with the interested UEs, and the relevant eNBs corresponding to the subset of UEs are defined (paragraphs [0075], [0076]); and “transmitting a plurality of copies of the interested at least one MBMS session on the assigned different radio resources to the at least one UE (206) without operating in a synchronization” as the UE performs duplicate detection for the data over the multicast MBMS bearer and the unicast EPS bearer, where the UE receives data from both bearers and route the data from the multicast bearer and the unicast bearer to the same application (paragraph [0065]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Jang and Yu before him or her, to incorporate the multiple relevant eNBs allocating radio resources as taught by Yu, to improve the eNB of Jang for the motivation of having more efficient resource utilization to ease the bursty requirement of radio resource (paragraph [0007] of Yu).

Regarding claim 31, Jang and Yu disclose the communication system (200) of claim 30, Jang discloses wherein the at least one UE (206) is configured to: 
subscribe to the at least one MBMS session corresponding to the at least one MBMS content that the at least one UE (206) is interested in (the UE connects to the eNB, where the UE is interested to receive a broadcast session includes in the USD (User Service Description), and the UE starts the session to receive MBMS service, paragraphs [0046] – [0051]); 
receive control information from the plurality of BSs (204), wherein the control information includes at least one of Master Information Block (MIB), a System Information the UE receives a System Information Block (SIB) including the indication indicating the Multimedia Broadcast multicast service Single Frequency Network (MBSFN) subframe and another SIB including the resource allocation location information carrying Multicast Control Channel (MCCH) and the indicator indicating the location of the subframe used for carrying the MBSFN data and the session information on the currently provided service, MCCH based on the information included in the latter SIB, and the MBSFN data based on the MCCH, where the received SIB13 from the eNB if the UE is intended to receive the MBMS service, paragraphs [0053], [0057]); 
determine if the interested at least one MBMS content is available in the plurality of BSs (204) using the SIB13 corresponding to the plurality of BSs (204) (the UE receives SIB13 from the eNB if it is intended to receive the MBMS service, where the UE performs cell reselection based on the frequency information in the USD information if the service of the session is not received even though the session is ongoing, paragraphs [0057], [0058]); 
select the plurality of BSs (204) for receiving the interested at least one MBMS content on determining that the interested at least one MBMS content is available in the plurality of BSs (204) (the UE receives SIB13 from the eNB if it is intended to receive the MBMS service, where the UE performs cell reselection based on the frequency information in the USD information if the service of the session is not received even though the session is ongoing, paragraphs [0057], [0058]); 
receive radio resource allocation from the selected plurality of BSs (204) on beginning of the subscribed at least one MBMS session corresponding to the interested at least one MBMS content (the UE receives a System Information Block (SIB) including the indication indicating the Multimedia Broadcast multicast service Single Frequency Network (MBSFN) subframe and another SIB including the resource allocation location information carrying Multicast Control Channel (MCCH) and the indicator indicating the location of the subframe used for carrying the MBSFN data and the session information on the currently provided service, MCCH based on the information included in the latter SIB, and the MBSFN data based on the MCCH, paragraph [0053]).
However, Jang does not explicitly disclose “receive a plurality of copies of the interested at least one MBMS content from the selected plurality of BSs (204) independently at a time based on the received radio resource allocation information.”
Yu discloses “receive a plurality of copies of the interested at least one MBMS content from the selected plurality of BSs (204) independently at a time based on the received radio resource allocation information” as the UE performs duplicate detection for the data over the multicast MBMS bearer and the unicast EPS bearer, where the UE receives data from both bearers and route the data from the multicast bearer and the unicast bearer to the same application (paragraph [0065]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Jang and Yu before him or her, to incorporate the multiple relevant eNBs allocating radio resources as taught by Yu, to improve the eNB of Jang for the motivation of having more efficient resource utilization to ease the bursty requirement of radio resource (paragraph [0007] of Yu).

Regarding claim 32, Jang and Yu disclose the communication system (200) of claim 31, but Jang does not explicitly disclose wherein the at least one UE (206) is further configured to at least one of: 
combine the received plurality of copies of the interested at least one MBMS content; and 
select a copy from the received plurality of copies of the interested at least one MBMS content.
Yu discloses the MBMS-GW receives MBMS bearer context configuration, where the MBMS-GW creates and MBMS bearer context according to the BM-SC configuration to form a distribution tree of relevant eNBs for traffic received from the BM-SC (paragraph [0069]); and the UE performs duplicate detection for the data over the multicast MBMS bearer and the unicast EPS bearer, where the UE receives data from both bearers and route the data from the multicast bearer and the unicast bearer to the same application (paragraph [0065]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Jang and Yu before him or her, to incorporate the multiple relevant eNBs allocating radio resources as taught by Yu, to improve the eNB of Jang for the motivation of having more efficient resource utilization to ease the bursty requirement of radio resource (paragraph [0007] of Yu).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
MA et al – the UE receives a specified MBMS which is carried in one or more MBSFN area to which a source cell where the UE is currently located belongs, where the UE performs cell reselection and resides in a target cell
LEE et al – the UE generates an MBMS Interest Indication message listing at least one frequency of interest and at least one alternative frequency of interest, where the eNB determines a frequency on which the UE should receive an MBMS service after receiving the MBMS Interest Indication message from the UE, and the eNB maintains a connection with current frequency or performs a handover to the alternative frequency
KIM et al – the UE receives state information of an interested MBMS service provided by a preconfigured MBMS Point to Multipoint Radio Bearer from a network, and determines whether to make a cell reselection priority of a MBMS frequency providing the interested MBMS service to be a highest priority according to the state information of the MBMS service
PRASAD et al – the UE is configured to determine a quality of the MBMS bearer relative to a threshold, which is dependent on service type, for indicating that the MBMS bearer quality is not acceptable
PANCHAL et al – the primary cell performs signaling for the corresponding supplementary cells, where the signaling relating to configuring of the eMBMS cells are offloaded to the non-eMBMS primary cell and eMBMS specific services can be fully utilized

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI J CHANG whose telephone number is (571)270-5448.  The examiner can normally be reached on Monday - Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Kai Chang/Examiner, Art Unit 2468